 1   Christopher D. Thomas (Bar No. 010482)
     Kristine J. Beaudoin (Bar No. 034853)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     Email: CThomas@perkinscoie.com
 5           KBeaudoin@perkinscoie.com
             DocketPHX@perkinscoie.com
 6
     Attorneys for Respondent Eugenii Glushchenko
 7
 8                              UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF ARIZONA

10   United States of America,                             No. 2:19-cv-04678-PHX-SPL (JFM)
11                         Petitioner,
                                                           OPPOSITION TO PETITIONER’S
12            v.                                           MOTION FOR EMERGENCY
                                                           TEMPORARY ORDER TO
13   Eugenii Glushchenko,                                  PERFORM INVOLUNTARY
                                                           MEDICAL EXAMINATIONS AND
14                         Respondent.                     ADMINISTER INVOLUNTARY
                                                           HYDRATION
15
16            Respondent Eugenii Glushchenko is a 37-year-old husband and father who fled
17   Russia with his then-pregnant wife after repeated government death threats.
18   Mr. Glushchenko was originally targeted because of his work with western charities and his
19   refusal to pay bribes to the FSB. Despite several attempts to move and hide,
20   Mr. Glushchenko and his wife were forced to fly to Mexico after receiving a final warning.
21            Ultimately, Mr. Glushchenko and his wife flagged down a border patrol officer on
22   the U.S. side of the border, where his wife was taken to the hospital for treatment.
23   Mr. Glushchenko has remained in custody. His wife, who upon information and belief has
24   legal status, and his U.S.-born son have been released.
25            Mr. Glushchenko’s pattern of erratic and limited eating is not the result of a death
26   wish, but rather the consequence of the government’s failure to return to him his medical
27   records and provide for appropriate care. Mr. Glushchenko has previously diagnosed
28   medical conditions that he believes are currently affecting his appetite and ability to eat and

     145040171.1                                   -1-
 1   drink, and while he had medical records with him at the time he was detained, he has not
 2   been provided access to those records. Eating and drinking are extremely painful for him,
 3   as is the forced insertion of a feeding tube through his nose, which has been broken multiple
 4   times. The solution to this situation is not, as the government demands, for Mr. Glushchenko
 5   to be enjoined to allow painful force feeding in perpetuity. Rather, it is for the government
 6   to provide Mr. Glushchenko with his past medical records and arrange for appropriate
 7   medical care to determine the cause of his underlying condition.
 8            There is accordingly no basis for the government’s demand that the Court violate
 9   Mr. Glushchenko’s bodily integrity in order to end his hunger strike, which is
10   constitutionally protected expressive conduct.
11
     I.       EUGENII’S OBJECTION TO FORCED FEEDING IS A SUBSTANTIVE
12            DUE PROCESS RIGHT.
13            As an immigrant, Mr. Glushchenko enjoys all of the protections of the Bill of Rights
14   that are not expressly limited to citizens, including the First, Fifth, and Fourteenth
15   Amendments. Bridges v. Wixon, 326 U.S. 135, 148 (1945) (First Amendment); Kim Ho Ma
16   v. Ashcroft, 257 F.3d 1095, 1109 (9th Cir. 2001) (Fifth and Fourteenth Amendments).
17            Mr. Glushchenko enjoys a substantive due process right not to be forcibly fed
18   through a nasogastric tube—even putting aside the government’s inappropriate refusal to
19   provide him with proper medical care. The Supreme Court has repeatedly held that
20   competent persons have a due process right to refuse unwanted medical treatment. See e.g.,
21   Cruzan by Cruzan v. Dir., Miss. Dep’t of Health, 497 U.S. 261, 270, 281 (1990) (“[T]he
22   Due Process Clause protects         an interest in . . . refusing life-sustaining medical
23   treatment[.]”); Vacco v. Quill, 521 U.S. 793, 800 (1997) (“Everyone, regardless of physical
24   condition, is entitled, if competent, to refuse unwanted lifesaving medical treatment.”);
25   Washington v. Glucksberg, 521 U.S. 702, 725 (1997) (recognizing America’s “long legal
26   tradition protecting the decision to refuse unwanted medical treatment”). Notably, the
27   government has not asserted that Mr. Glushchenko is incompetent or otherwise unable to
28   decide to voluntarily refuse painful procedures. Indeed, the government’s witness, Dale

     145040171.1                                   -2-
 1   Welsh, has declared on multiple occasions that Mr. Glushchenko has been counseled on the
 2   potential ramifications of not eating numerous times, that he does not have any known
 3   psychiatric condition that would cause him not to eat, and that he is “alert and oriented to
 4   person, time and place.” See Doc. 1-2 at 2 ¶¶ 7, 9, 10, 13.
 5   II.      YOUNGBERG, NOT TURNER, IS THE CORRECT TEST FOR
              DETERMINING WHETHER THE GOVERNMENT MAY FORCE-FEED
 6            MR. GLUSHCHENKO.
 7            A.     Turner Is Not the Correct Test for Civil Detainees.
 8            In this case, the government seeks an order to forcibly end Mr. Glushchenko’s
 9   hunger strike by performing medical procedures on him against his will (including insertion
10   of a nasogastric tube and the use of restraints to facilitate these forced procedures, which
11   Mr. Glushchenko has received and dislodged at least twice). Doc. 7-1 at 2 ¶ 7. The
12   government contends that Turner v. Safley, 482 U.S. 78 (1987), provides the framework for
13   analyzing this sweeping request because Turner is “[t]he proper standard for determining
14   the validity of a prison regulation or procedure claimed to infringe on an inmate’s
15   constitutional rights.” Doc. 2 at 8 (emphasis added). However, Mr. Glushchenko is not a
16   prison inmate serving a criminal sentence. Rather, he is in the custody of ICE to effectuate
17   his removal pursuant to civil enforcement processes. Accordingly, Turner is wholly
18   inapplicable.
19            Over the course of more than a century, the Supreme Court has consistently held that
20   immigration proceedings—including detention—are civil rather than criminal proceedings.
21   See Zadvydas v. Davis, 533 U.S. 678, 690 (2001) (stating that immigration proceedings “are
22   civil, not criminal”); Wong Wing v. United States, 163 U.S. 228, 237-38 (1896) (as civil
23   detainees, those detained pending deportation could not be forced into hard labor). The
24   Supreme Court has, logically, ruled that civil detainees “are entitled to more considerate
25   treatment and conditions of confinement than criminals whose conditions of confinement
26   are designed to punish.” Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982).
27            Employing the Turner test to the constitutional rights of civil detainees would violate
28   the Court’s careful distinction between civil detainees and those serving criminal sentences.

     145040171.1                                    -3-
 1   See Turner, 482 U.S. at 89. The Supreme Court has stated that an “important function of
 2   the corrections system is the deterrence of crime,” carried out by keeping prisoners “isolated
 3   from the rest of society” and “work[ing] to correct the offender’s demonstrated criminal
 4   proclivity.” Pell v. Procunier, 417 U.S. 817, 822-23 (1974). It is “in the light of these
 5   legitimate penal objectives that a court must assess challenges to prison regulations based
 6   on asserted constitutional rights of prisoners.” Id. at 823. In contrast, the government has
 7   no cognizable interest in using civil detention to deter crime, correct “criminal proclivity,”
 8   or punish wrongdoing. See Kansas v. Crane, 534 U.S. 407, 412 (2002) (warning against
 9   making civil commitment a “mechanism for retribution or general deterrence”); see also
10   R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 188-89 (D.D.C. 2015) (granting preliminary
11   injunction against policy of using general deterrence as a justification to detain immigrants).
12             In Jones v. Blanas, the Ninth Circuit held that civil detainees are entitled to better
13   conditions even than pretrial criminal detainees, who in turn are entitled to better conditions
14   than convicted prisoners. 393 F.3d 918, 932 (9th Cir. 2004). Specifically, the court
15   distinguished between civil and criminal confinement by holding that a person “detained
16   under civil—rather than criminal—process . . . is entitled to ‘more considerate treatment’
17   than his criminally detained counterparts.” Id. (quoting Youngberg, 457 U.S. at 321–22);
18   see also Unknown Parties v. Johnson, No. CV-15-00250-TUC-DCB, 2016 WL 8188563,
19   at *4 (D. Ariz. Nov. 18, 2016), clarified on denial of reconsideration, No. CV-15-00250-
20   TUC-DCB, 2017 WL 467238 (D. Ariz. Jan. 3, 2017) (applying Jones to immigration
21   detainees). In Jones, a civil detainee being held in a county jail, under the same conditions
22   as people held in both pretrial and sentenced criminal custody, objected to this treatment as
23   punitive and inconsistent with the civil nature of his confinement. Jones, 393 F.3d at 923.
24   The Ninth Circuit concluded that “a presumption arises that Jones’s year-long confinement
25   in the general criminal population of the jail was punitive,” and that unless the government
26   rebutted this presumption, these conditions violated his substantive due process rights. Id.
27   at 934.
28

     145040171.1                                     -4-
 1            The government may argue that because ICE has chosen to house its civil detainees
 2   in a jail, their rights should be downgraded to reflect the setting. However, Jones makes
 3   clear that its protections are based on the civil status of civil detainees, not the location of
 4   their confinement or even the detainee’s prior criminal history. See Jones, 393 F.3d at 933
 5   (“Civil status means civil status, with all the Fourteenth Amendment rights that accompany
 6   it.”); see also Lynch v. Baxley, 744 F.2d 1452, 1463 (11th Cir. 1984) (prohibiting Alabama
 7   emergency civil detainees from being held in jails altogether because conditions of
 8   confinement were unacceptable).
 9            For all of these reasons, and particularly in light of the Ninth Circuit’s consistent
10   application of Jones to civil detainees, applying Turner to determine a civil detainee’s
11   constitutional rights is clearly irreconcilable with Jones. Instead of applying Turner, the
12   Court should be guided by case law on medication refusals from other civil detention
13   contexts and from non-detention contexts. This would provide appropriate protections for
14   the fundamental rights at stake in this case.
15
              B.     Youngberg v. Romeo Provides the Correct Framework for Evaluating
16                   Forced Medical Interventions on a Civil Detainee.
17            To the extent the government is justifying force-feeding as a medical intervention,
18   Youngberg v. Romeo provides the relevant framework. In Youngberg, the Supreme Court
19   addressed the question of how to evaluate a civilly-committed individual’s liberty interests
20   in safety and freedom from bodily restraint against the government’s interest in protecting
21   both the respondent and those around him. 457 U.S. at 319–20. Romeo was an individual
22   with severe mental disabilities who was civilly committed because his mother was “unable
23   to care for him or control his violence.” Inside the facility, he suffered frequent injuries
24   (both from his own violence and from others) and was frequently kept in restraints for the
25   protection of himself and other residents. Id. at 309–10. The court held that “whether
26   respondent’s constitutional rights have been violated must be determined by balancing his
27   liberty interests against the relevant state interests.” Id. at 321. Ultimately, the court
28   concluded that while medical judgment “exercised by a qualified professional” carries a

     145040171.1                                     -5-
 1   presumption of validity, a civil detainee’s rights would be violated if “the decision by the
 2   professional is such a substantial departure from accepted professional judgment, practice,
 3   or standards as to demonstrate that the person responsible actually did not base the decision
 4   on such a judgment.” Id. at 323. The Youngberg test has been applied to civil detainees in
 5   a range of circumstances. See, e.g., Ammons v. Wash. Dep’t of Social & Health Servs., 648
 6   F.3d 1020, 1027–29 (9th Cir. 2011) (unsafe conditions, specifically sexual abuse, in state-
 7   run mental institution); Thomas S. v. Flaherty, 902 F.2d 250, 252 (4th Cir. 1990) (conditions
 8   for mentally challenged adults in public psychiatric hospitals); Clark v. Cohen, 794 F.2d
 9   79, 87 (3d Cir. 1986) (unnecessarily long civil commitment without community-living
10   training). The same standard applies here to the government’s request to force-monitor and
11   force-feed Mr. Glushchenko, a civil immigration detainee. The government relies on four
12   declarations—two from Jason Ciliberti, an ICE official with no medical expertise, and two
13   from Dale Welsh, a physician assistant—to support its medical arguments in favor of force-
14   feeding. For the reasons set forth below, neither is sufficient to justify force-feeding
15   Mr. Glushchenko under the Youngberg standard.
16
                    1.     Lay Hearsay Testimony by a Non-Qualified Non-Professional
17                         Should Not Benefit from a Presumption of Validity.
18            Under Youngberg, only the judgments of a qualified “professional” merit deference.
19   A professional is a “person competent, whether by education, training or experience, to
20   make the particular decision at issue.” Youngberg, 457 U.S. at 322 n.30. Long-term medical
21   treatment decisions “normally should be made by persons with degrees in medicine or
22   nursing, or with appropriate training in areas such as psychology, physical therapy, or the
23   care and training of the retarded.” Id.
24            Judged by this standard, Mr. Ciliberti is not a professional qualified to make
25   judgments about medical care. Nothing in his declaration provides a foundation for him to
26   offer medical expert testimony. He provides no CV, describes no relevant education,
27   degrees, or other qualifications, and offers nothing to establish he has any special expertise.
28   See Doc. 1-3 at 1 ¶¶ 1–2. He merely makes hearsay characterizations of unidentified

     145040171.1                                   -6-
 1   “administrative records,” see id. at 1 ¶ 2 (citing “review of administrative records”), and
 2   hearsay characterizations of what unidentified “[m]edical [s]taff” have told him at
 3   unspecified times under unspecified circumstances, see id. at 4 ¶ 16. Accordingly, his
 4   opinions and speculations regarding medical care issues and the potential medical
 5   consequences of Mr. Glushchenko’s hunger strike lack foundation and should either be
 6   stricken or accorded no weight.
 7
                    2.     Medical Testimony That Recommends Force-Feeding a
 8                         Competent Adult Fails the Youngberg Test Because It Is a
                           Substantial Departure from Accepted Medical Professional
 9                         Judgment, Practice, or Standards.
10            Nor can the two declarations of the government’s physician assistant be read to
11   justify forced feeding consistent with Youngberg. Any medical opinion in favor of force-
12   feeding a competent adult would “substantially depart[] from accepted professional
13   judgment, practice or standards,” see Youngberg, 457 U.S. at 323, because it would fail to
14   take into account generally accepted medical ethics addressing hunger strikers and forced
15   medical interventions, as well as standards of medical practice including those outlined in
16   the ICE Performance-Based National Detention Standards (PBNDS). ICE detention
17   standards clearly state that individuals in ICE custody have the right to make their own
18   medical decisions, including the right to refuse medical treatment. 2011 PBNDS
19   § 4.2(V)(E) (as revised in 2016), available at https://www.ice.gov/doclib/detention-
20   standards/2011/pbnds2011r2016.pdf.
21            More broadly, force-feeding is condemned by national and international medical
22   authorities. See WMA, DECLARATION OF MALTA ON HUNGER STRIKERS, Guidelines for
23   the Management of Hunger Strikers ¶ 23 (Nov. 1991) (revised Oct. 2006) (“Forcible feeding
24   is never ethically acceptable.”), available at https://www.wma.net/policies-post/wma-
25   declaration-of-malta-on-hunger-strikers. More specifically, medical experts have spoken
26   out against force feeding in cases where an individual is competent to make his or her own
27   decisions about their medical care. See Letter from AMA, to U.S. Sec’y of Defense Chuck
28   Hagel (Apr. 25, 2013) (“Where a prisoner refuses nourishment and is considered by the

     145040171.1                                 -7-
 1   physician as capable of forming an unimpaired and rational judgment concerning the
 2   consequences of such a voluntary refusal of nourishment, he or she shall not be fed
 3   artificially.”), available at https://www.documentcloud.org/documents/694196-hunger-
 4   strikers-letter-04-25-13.html; ICRC, Hunger strikes in prisons: The ICRC’s position
 5   (Jan. 31, 2013) (“The ICRC [International Committee of the Red Cross] is opposed to
 6   forced feeding or forced treatment; it is essential that the detainees’ choices be respected
 7   and           their        human       dignity       preserved.”),       available        at
 8   http://www.icrc.org/eng/resources/documents/faq/hunger-strike-icrc-position.htm.
 9            Accordingly, a medical recommendation in favor of force-feeding a competent adult
10   would not be entitled to a presumption of validity under Youngberg. See Society for Good
11   Will to Retarded Children, Inc. v. Cuomo, 737 F.2d 1239, 1246 (2d Cir. 1984) (upholding
12   the district court’s finding that a school failed to guarantee the right of intellectually
13   disabled students to safe conditions, after noting that conditions are unconstitutional where
14   they “deviate from the ‘professional judgment’ standard”); McCartney v. Barg, 643 F.
15   Supp. 1181, 1188 (N.D. Ohio 1986) (concluding that plaintiff with an intellectual disability
16   housed in a state institution stated a claim under Youngberg where she made specific
17   allegations that the “defendants based [treatment] decisions on administrative convenience
18   at the expense of plaintiff’s well-being” and the court found it “difficult to imagine that
19   these actions would arise out of the exercise of considered professional judgment”).
20                         a.      The Alleged Security Interests Asserted by the
                                   Government Are Not Credible, Lack a Foundation, and
21                                 Are Insubstantial.
22            In addition to medical arguments, the government relies on Mr. Ciliberti to provide
23   various arguments for force-feeding Mr. Glushchenko that can generally be characterized
24   as security and administrative convenience arguments. For example, Mr. Ciliberti asserts
25   that not force-feeding Mr. Glushchenko could lead to negative detainee perceptions of ICE
26   staff that would in turn lead to “detainee violence and disruption,” further hunger strikes,
27   refusals to seek medical treatment, diversion of staff attention and resources, and negative
28

     145040171.1                                  -8-
 1   perceptions of ICE in the community. Doc 1-3 at 3–4 ¶ 17(a). These predictions are
 2   speculative and lack a foundation.
 3            As stated above, Mr. Ciliberti offers nothing that would make these statements rise
 4   above the level of lay opinion. Additionally, even if he were to provide live testimony that
 5   would bring him over the Daubert line with respect to some relevant areas of expertise,
 6   these opinions are so unfounded that they would fail to justify the challenged practices even
 7   under Turner. Accordingly, they must also fail under the Jones standard. See Jones, 393
 8   F.3d at 932 (“[W]hen a [civil] detainee is confined in conditions identical to, similar to, or
 9   more restrictive than, those in which his criminal counterparts are held, we presume that the
10   detainee is being subjected to ‘punishment.’” (internal citation omitted)).
11            More fundamentally, Mr. Ciliberti’s non-medical predictions are not entitled to
12   deference precisely because they are non-medical in nature. In Sharp v. Weston, the Ninth
13   Circuit addressed, inter alia, routine strip searches and other prison-like practices in a civil
14   commitment facility for “sexually violent predators” who were civilly detained after
15   completing their criminal sentences. Sharp v. Weston, 233 F.3d 1166, 1169–71 (9th Cir.
16   2000). The Ninth Circuit held that the district court properly refused to defer to the facility
17   administrators’ decisions to maintain these practices because they were adopted not to
18   further the specific purpose of the facility (namely, treatment of sexually violent predators),
19   but rather because they matched the Department of Corrections’ policies. Id. at 1172 & n.3.
20            In the absence of such deference, the Ninth Circuit simply boils Youngberg down to
21   its essential command of balancing one set of interests against the other. See Youngberg,
22   457 U.S. at 321 (“[W]hether respondent’s constitutional rights have been violated must be
23   determined by balancing his liberty interests against the relevant state interests.”); see also
24   Mills v. Rogers, 457 U.S. 291, 299 (1982) (in related context of forcible medication of
25   mental patients, citing Youngberg and balancing constitutional interest against state
26   interest). In Oregon Advocacy Center v. Mink, the Ninth Circuit confronted a challenge to
27   the extended detention of incapacitated criminal defendants in county jails while awaiting
28   evaluation and efforts to restore them to competency. 322 F.3d 1101, 1121–23 (9th Cir.

     145040171.1                                   -9-
 1   2003). To decide the case, the Ninth Circuit directly balanced the criminal defendants’
 2   liberty interests in freedom from incarceration and in restorative treatment against the
 3   legitimate interests of the state. Id. This balancing falls firmly on the side of
 4   Mr. Glushchenko. To force feed Mr. Glushchenko would severely invade his right to bodily
 5   integrity—a fundamental right.
 6            Meanwhile, almost all of Mr. Ciliberti’s speculative bad outcomes pale in
 7   importance compared to this fundamental right. A governmental interest in maintaining a
 8   positive “perception of ICE and its staff” in the community cannot be secured at the expense
 9   of the fundamental rights of individuals. Cf. Doc. 1-3 at 3 ¶ 17(h). Nor can fundamental
10   rights of individuals be violated because respecting those rights could lead to events that
11   “draw[] staff attention away from other detainees,” id. at ¶ 17(g), require greater monetary
12   expenditures on other people, id. at ¶ 17(e), encourage other hunger strikes or make the
13   government lose leverage in negotiations with future hunger strikers, id. at ¶ 17(c) & (f), or
14   suffer a “drain on staff time and resources and distract staff” due to possible future litigation,
15   id. at 4 ¶ 17(i). This is particularly in true in light of the fact that Mr. Glushchenko is not
16   on a “hunger strike” in protest—he is simply seeking appropriate medical care to treat the
17   underlying issues making eating and drinking so difficult for him.
18            Even assuming that Mr. Glushchenko’s lack of appetite and unwillingness to eat can
19   fairly be characterized as a “hunger strike,” the only predictions by Mr. Ciliberti that could,
20   if credible, potentially compete with Mr. Glushchenko’s fundamental right are that failing
21   to force-feed Mr. Glushchenko could lead to violent disruptions within the facility. See id.
22   at 3 ¶ 17(a) & (b). However, the chain of events that Mr. Ciliberti describes is, at best,
23   exactly the kind of speculative, poorly- founded fear of disturbance that triggers extreme
24   skepticism from courts in a wide range of contexts. See Tinker v. Des Moines Indep. Cmty.
25   Sch. Dist., 393 U.S. 503, 508 (1969) (“[I]n our system, undifferentiated fear or apprehension
26   of disturbance is not enough to overcome the right to freedom of expression.”). It begins
27   with Mr. Ciliberti’s statement that if Mr. Glushchenko dies during his hunger strike,
28   “[p]erceptions may be formed by the ICE detained population that ICE will simply let

     145040171.1                                   -10-
 1   Mr. Glushchenko die, without intervening to save him.” Doc. 1-3 at 3 ¶ 17(a) (emphasis
 2   added). He provides no basis for his assumption that such perceptions would be formed by
 3   this population, nor does he provide any guidance regarding the relative likelihood of this
 4   event.1 If anything, ICE’s refusal to speak to Mr. Glushchenko about his critical medical
 5   history and order tests to understand the underlying cause of his medical issues is more
 6   likely to create the perception that ICE “let Mr. Glushchenko die.” But this is not the only
 7   unfounded assumption Mr. Ciliberti makes.
 8            If perceptions are formed that ICE simply “let Mr. Glushchenko die,” Mr. Ciliberti
 9   then posits that “[t]he detained population, having formed such a perception, could act alone
10   or in groups to disrupt the operation of the EDC.” Id. at ¶ 17(a) (emphasis added). He does
11   not offer an opinion regarding the likelihood that these perceptions would lead to disruptive
12   activities, rather than completely legitimate methods of expressing frustration, such as
13   complaints or petitions to ICE or facility administrators. Nor does he explain what he means
14   by “disruption.” In other words, the most substantial justification that Mr. Ciliberti can offer
15   for forcibly invading Mr. Glushchenko’s right to bodily integrity is a wholly speculative,
16   unfounded chain of events, each of which may or may not come to pass, and which may not
17   even lead to any serious consequences in the end. That is insufficient.
18   III.     EVEN IF THE TURNER TEST APPLIED TO CIVIL DETAINEES LIKE
              MR. GLUSHCHENKO, THERE WOULD BE NO BASIS FOR ORDERING
19            HIM SUBJECT TO FORCE-FEEDING.
20            Even if, as the government contends, Turner applies to this case, there is no basis for
21   the Court to order that Mr. Glushchenko be force-fed under the current circumstances. Even
22   where it applies, Turner requires that the government meet the burden of persuasion with
23   regard to four factors, at least three of which require rejection of the government’s demand
24   for immediate authorization of force-feeding. The Turner factors are: (1) whether there is
25   “a ‘valid, rational connection’ between the prison regulation and the legitimate
26
              1
              The formation of such perceptions, if any, would be fueled by ICE’s own
27   characterization of Mr. Glushchenko’s failure to eat as a “hunger strike,” since
     Mr. Glushchenko very much wants to live and be healthy, and seeks appropriate medical
28   treatment that would allow him to do so.

     145040171.1                                   -11-
 1   governmental interest put forward to justify it,” (2) whether “there are alternative means of
 2   exercising the right that remain open to prison inmates,” (3) the “impact accommodation of
 3   the asserted constitutional right will have on guards and other inmates, and on the allocation
 4   of prison resources generally,” and (4) the “absence of ready alternatives” to the challenged
 5   policy. As to the fourth factor, “if an inmate claimant can point to an alternative that fully
 6   accommodates the prisoner’s rights at de minimis cost to valid penological interests, a court
 7   may consider that as evidence that the regulation does not satisfy the reasonable relationship
 8   standard.” Turner, 482 U.S at 89–91. The government fails to establish the first, third, and
 9   fourth factors.
10            The government’s initial Motion for Temporary Restraining Order asked for an order
11   allowing the United States to “perform involuntary medical examinations,” “to restrain
12   [Mr. Glushchenko] if he resists those examinations, and to administer hydration to
13   Respondent Eugenii Glushchenko if necessary to preserve his life.” Doc. 1 at 1. At the time
14   of the filing, Mr. Glushchenko was not only declining to eat, but also declining to drink
15   water and refusing to allow medical staff to conduct medical monitoring. See generally
16   Doc. 1-2. This state of affairs caused Mr. Welsh to opine in his initial declaration dated
17   July 10 that Mr. Glushchenko had “reached a point where he will require immediate medical
18   intervention to prevent further deterioration and serious medical complications.” Doc 1-2
19   at 4 ¶ 14.
20            Subsequently, Mr. Glushchenko has had further consultations with Mr. Welsh, and
21   has voluntarily accepted recommendations from Mr. Welsh. Mr. Glushchenko has begun
22   taking hydration and in the last two days has consumed multiple bottles of nutrients. Doc 7-
23   1 at 2–3 ¶¶ 8–11. Mr. Glushchenko’s rehydration has eliminated the need for “immediate
24   medical intervention” about which Mr. Welsh expressed concern originally. Doc. 1-2 at 4
25   ¶ 13. Indeed, Mr. Welsh’s supplemental declaration recognizes that at this point, an
26   involuntary treatment order is only necessary “to provide the necessary incentive for
27   Mr. Glushchenko to consume nutrition.” Doc. 7-1 at 3 ¶ 11.
28

     145040171.1                                 -12-
 1            Ultimately, the government interests here do not outweigh Mr. Glushchenko’s
 2   constitutional rights. As discussed above, the government’s evidence that accommodating
 3   Mr. Glushchenko’s rights would lead to security risks or disruption consists entirely of a
 4   four-page declaration signed by ICE official Jason Ciliberti, which goes through a parade
 5   of horribles describing what “may” or “could” happen if Mr. Glushchenko’s condition
 6   substantially worsens and he dies as a result of his hunger strike. See Doc. 1-3 at 3–4 ¶ 17.
 7   The Turner standard is deferential, but “not toothless.” Thornburgh v. Abbott, 490 U.S. 401,
 8   414 (1989). “Although prison officials may pass regulations in anticipation of security
 9   problems, they must at a minimum supply some evidence that such potential problems are
10   real, not imagined.” Cal. First Amendment Coal. v. Woodford, 299 F.3d 868, 882 (9th Cir.
11   2002). Prison officials may not “pil[e] conjecture upon conjecture” to justify their policies.
12   Reed v. Faulkner, 842 F.2d 960, 963-64 (7th Cir. 1988). To show a likelihood of success
13   on the merits, the government must provide actual evidence, not imaginative conjectures.
14            There is a readily available alternative here: ICE could simply provide the necessary
15   medical testing required to determine what Mr. Glushchenko’s underlying condition is. But
16   alternatively, ICE’s detention policies, embodied in the 2011 PBNDS, also provide a readily
17   available, less intrusive alternative to force-feeding Mr. Glushchenko if his medical
18   condition becomes imminently life-threatening. See 2011 PBNDS § 4.7 (Terminal Illness,
19   Advance Directives, and Death).2 Under the 2011 PBNDS, when a detainee’s medical
20   condition “becomes life-threatening,” officials are directed to “[a]rrange the transfer of the
21   detainee to an appropriate off-site medical or community facility if appropriate and
22   medically necessary.” Id. § 4.7(V)(A). Upon transfer to a community hospital, the hospital
23   assumes medical decision-making authority, and “the hospital’s internal rules and
24   procedures concerning seriously ill, injured and dying patients shall apply to detainees.” Id.
25
26            2
               The 2008 PBNDS (which may apply to Eloy) contain parallel provisions that are
     essentially indistinguishable from the 2011 PBNDS provisions discussed here. See 2008
27   PBNDS, Terminal Illness, Advance Directives, and Death (Dec. 2, 2008),
     https://www.ice.gov/doclib/dro/detentionstandards/pdf/terminal_illness_advance_directiv
28   es_and_death.pdf.

     145040171.1                                   -13-
 1   In other words, if the hospital’s internal rules and procedures conform to standard medical
 2   ethical rules by prohibiting force-feeding of competent adult patients, then a hospitalized
 3   hunger striker will receive care consistent with those policies. It is not clear why ICE would
 4   object to adhering to its own policies and permitting the community hospital to provide care
 5   consistent with its own procedures, particularly when ICE has already demonstrating a
 6   willingness to seek treatment for Mr. Glushchenko from two community hospitals. Doc. 1-
 7   2 at 2 ¶ 8.
 8   IV.      CONCLUSION
 9            For the foregoing reasons, the Court should deny the government’s request to
10   authorize forced feeding of Mr. Glushchenko.
11   Dated: July 18, 2019                        PERKINS COIE LLP
12
                                                 By: s/ Kristine J. Beaudoin
13                                                  Christopher D. Thomas
                                                    Kristine J. Beaudoin
14                                                  2901 North Central Avenue, Suite 2000
                                                    Phoenix, Arizona 85012-2788
15
                                                 Attorneys for Respondent Eugenii
16                                               Glushchenko
17
18
19
20
21
22
23
24
25
26
27
28

     145040171.1                                 -14-
 1                                    CERTIFICATE OF SERVICE
 2                 I hereby certify that on July 18, 2019, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5                                        Bill C. Solomon
                                    William.Solomon@usdoj.gov
 6
                                         Katherine Branch
 7                                  Katherine.Branch@usdoj.gov
 8
 9                                                       s/ D. Freouf
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     145040171.1                                  -15-
